Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Request for Continued Examination (RCE) filed on 04/14/2021. Currently, claims 1-3 and 5-25 are pending in the application. Claims 13-25 have been withdrawn, and claim 4 has been cancelled.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al (US 20150187946 A1).


Regarding claim 1, Figures 12-17 of PARK disclose a semiconductor device, comprising: 
a semiconductor substrate (100); 
an isolation structure (105) above the semiconductor substrate, the isolation structure having a top surface; 
a fin (405+407) extending above the semiconductor substrate (100) and above the isolation structure (105), the fin comprising a source region (407, left) and drain region (407, right) located on opposite sides of a channel region (under gate 420), and the channel region of the fin comprising a topmost surface (topmost in the Figure 17); 
a gate stack (420) over the channel region of the fin and over a portion of the isolation structure, wherein the gate stack has a lateral width on a top of the fin (405+407) less than a lateral width of the gate stack at a top of the gate stack (420), the gate stack comprising a top portion, a tapered portion (narrow portion in Figure 17) and a bottom portion wherein the top portion is separated from the bottom portion by the tapered portion, wherein the top portion and an entirety of the tapered portion and a portion of the bottom portion are above the topmost surface of the channel region (under 420) of the fin (405+407), and wherein a width of the top portion is greater than a width of the bottom portion, wherein the top portion has substantially vertical sidewalls along a direction normal to the top surface of the isolation structure (105), wherein the bottom portion has substantially vertical sidewalls along the direction normal to the top surface of the isolation structure (front and back sidewalls are vertical on 105, Figure 16), wherein the top portion has a vertical length greater than a vertical length of the bottom portion, and wherein the bottom .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6 and 9-12 are rejected under 35 U.S.C. 103 as being obvious over PARK et al (US 20150187946 A1).

Regarding claims 2-3 and 5-6, Figures 12-17 of PARK do not teach that the semiconductor device of claim 1, wherein the width of the top portion is at least two times greater than the width of the bottom portion.  Or

The semiconductor device of claim 1, wherein the vertical length of the bottom portion is greater than the height of the fin. Or
The semiconductor device of claim 1, wherein the top of the tapered portion is at the midpoint of the gate stack height.  

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claims 9-12, Figures 12-17 of PARK do not teach that the semiconductor device of claim 1, wherein a ratio of gate height to gate length is greater than 5 to 1.  Or
The semiconductor device of claim 9, wherein the ratio of gate height to gate length is 10 to 1.  Or
The semiconductor device of claim 1, wherein the tapered portion is disposed below the midpoint of the gate height and above the fin.  Or
The semiconductor device of claim 1, wherein the widths of the top and bottom portions are constant across the entire height of each respective portion.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general In re Aller, 105 USPQ 233.


Claims 7-8 are rejected under 35 U.S.C. 103 as being obvious over PARK et al (US 20150187946 A1) in view of CHEN et al (US 20160093537 A1).

Regarding claims 7-8, Figures 12-17 of PARK do not teach that the semiconductor device of claim 1, wherein the tapered portion comprises curved sidewalls, and wherein the curved sidewalls are concave in profile.  

However, CHEN is a pertinent art, wherein Figure 1 of CHEN teaches a gate structure (162++161) wherein the gate structure comprising a top portion, a tapered portion and a bottom portion wherein the top portion is separated from the bottom portion by the tapered portion and the tapered portion comprises curved sidewalls, and wherein the curved sidewalls are concave in profile.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the gate stack of PARK so that the tapered portion comprises curved sidewalls, and wherein the curved sidewalls are concave in profile according to the teaching of CHEN, since the court has held that a simple substitution of one known element (curved surface instead of non-curved surface of the gate stack of PARK) for another to obtain 


Examiner Notes

The Examiner would like the Applicant to consider amending the claim 1 to recite that the top portion of the gate stack has a lateral width around the center region of the top portion less than a lateral width of the top portion near the top region and the bottom region of the top portion of the gate stack in order to put this application in condition for allowance.

Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-3 and 5-12, filed on 03/15/2021 as recited in pages 7-11, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
05/16/2021